Citation Nr: 0819829	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  02-12 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability evaluation, for the 
veteran's service-connected low back disability, currently 
rated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1969 to April 
1971.           

This matter is before the Board of Veterans' Appeals (Board) 
following a Remand from the United States Court of Appeals 
for Veterans Claims (Court).  

This matter was originally on appeal from a May 2002 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Indianapolis, Indiana.  In a May 2004 
decision, the Board granted in part the veteran's increased 
rating claim for a low back disability (from 20 to 40 
percent).  The veteran appealed this decision to the Court.  
In an August 2006 Order, the Court vacated the May 2004 Board 
decision, and remanded this matter to the Board for further 
consideration of the veteran's claim.  

In response, the Board referred this matter for an 
extraschedular rating to the VA Director of Compensation and 
Pension Service (Director), who replied in an August 2007 
statement of record.  In short, the Director found an 
extraschedular rating unwarranted here.  

As such, the Board must again decide the issue on appeal 
stemming from the May 2002 RO decision and subsequent appeal.  
Before doing so, however, the Board finds additional 
development necessary.  The appeal is therefore REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. 

VA will notify the veteran if further action is required.



REMAND

The Board finds remand appropriate here for four reasons.  

The RO should submit to the veteran a copy of the August 2007 
Director's opinion addressing the veteran's claim to an 
extraschedular rating.  The record does not indicate that the 
veteran has received a copy of this opinion.  

Additional notification under the Veterans Claims Assistance 
Act of 2000 (VCAA) is appropriate here.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).  See also Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

An additional VA compensation medical examination is 
warranted here for the veteran's low back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit to the veteran a 
copy of the August 2007 letter addressing 
his claim to an extraschedular rating 
here.  

2.  The RO should submit to the veteran 
a new VCAA letter addressing the 
veteran's increased rating claim for a 
low back disorder.  See Vazquez-Flores, 
supra.  

3.  In the letter, the RO should advise 
the veteran that he may submit evidence 
showing any effects of worsening, or 
increase in severity, upon his 
employment and daily life.  

4.  In the letter, the RO should 
provide specific notification of the 
old and new criteria in the Ratings 
Schedule pertaining to the veteran's 
low back disorder - Diagnostic Codes 
5292-5295 of 38 C.F.R. § 4.71a (2002), 
and those criteria pertaining to low 
back disorders noted in the General 
Rating Formula for Diseases and 
Injuries of the Spine under 38 C.F.R. § 
4.71a (2007).  See Vazquez, supra.  

5.  The veteran should then be scheduled 
for a VA examination with an appropriate 
specialist in order to determine the 
nature and severity of his low back 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The veteran's 
complaints should be recorded in full.  
 
6.  The RO should then readjudicate the 
issue on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



